Citation Nr: 1340213	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to September 1987 and has subsequent service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the RO that granted service connection for erectile dysfunction and assigned a noncompensable evaluation effective on September 12, 2005 and granted special monthly compensation based on the loss of use of a creative organ.  

In March 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  

As the RO requested that the Veteran provide information as to any private treatment records related to his claim, associated VA treatment records since 2008 with the case file, and scheduled the Veteran for a VA examination, the Board finds that the RO has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

A review of the Virtual VA electronic filing system reveals pertinent documents (CAPRI records) which have been reviewed and considered in the adjudication of this matter.  There are no pertinent documents uploaded onto the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The service-connected erectile dysfunction is not shown to be associated with a penile deformity.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for the service-connected erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.31, 4.115b Diagnostic Code 7599-7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The claim for a higher rating for erectile dysfunction arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  The Veteran was afforded VA examinations in December 2006 and May 2012.   As will be discussed, the evidence is adequate to make a determination on the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


Rating Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal warrants a uniform evaluation.

The service-connected erectile dysfunction has been evaluated by analogy to deformity of the penis under Diagnostic Code 7599-7522.  See 38 C.F.R. § 4.20 (2013) (allowing for rating of unlisted disability by analogy to closely related disease or injury).  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power warrants a 20 percent rating, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.  

A 20 percent rating can also be assigned for removal of the glans of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7521 (2013).  A 30 percent rating can be assigned if there is removal of half or more of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7520.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a no percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Veteran avers that his service-connected erectile dysfunction warrants a compensable rating because he has loss of erectile power and "weakness in his genitalia" due to the medications used for his anxiety disorder.  He indicates that he cannot have sexual intercourse with his wife and that medications do not help.  

The Veteran has been awarded service connection for erectile dysfunction (noncompensable) as secondary to the treatment of his service-connected anxiety disorder.  

The medical evidence reveals no deformity of the penis.  At the December 2006 VA examination, the Veteran reported being unable to have vaginal penetration or ejaculation and having tried Viagra that did not work.  

The VA examiner indicated that there were no problems with the activities of daily living or effects on his usual occupation due to this erectile dysfunction.  There was no frequency, hesitancy, stream or dysuria of incontinence.   

The Veteran was afforded a VA examination in May 2012 and reported that his erectile dysfunction had worsened since the diagnosis and treatment for hypertension and diabetes mellitus.  He also indicated that there was some improvement with the use of medication.  

Upon examination, the VA examiner indicated that the Veteran's penis and testes were normal.  He declined the physical prostate examination but did not indicate any problems with his prostrate.  He did not have a voiding dysfunction, a history of recurrent symptomatic urinary tract or kidney infection, or a history of chronic epididymitis, epididymo-orchitis or prostatitis.  

The VA examiner found that, despite medications prescribed to improve his symptoms, he was unable to achieve full erection during sexual activity and vaginal penetration was possible less than 50 percent of the time with minimal ejaculations.  However, no penis deformity was identified.

The VA treatment records do not show any abnormalities involving the Veteran's penis or testes.  The VA treatment records (to include CAPRI records) indicate that the Veteran had been continuously treated for his erectile dysfunction with medication along with medications necessary for his service-connected anxiety disorder that caused the erectile dysfunction.  

In addition to the medical evidence, the Board has considered the lay evidence of record, including statements from the Veteran and his wife with respect to this claim.  

The Board recognizes that a layperson is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran may assert that he has problems with sexual activity and is unable to achieve full erection and penetration less than 50 percent of the time.  

While the Board acknowledges the Veteran's credible assertions, there has been no showing of penile deformity or other genitourinary diagnosis during the period of the appeal that would warrant the assignment of a compensable rating in this case.  In fact, when specifically examined for deformity at his VA examinations, it was observed that there was no deformity and the Veteran's penis and testes were found to be "normal."  

To the extent that the Veteran is service connected solely for erectile dysfunction or loss of procreative power in this case, the Rating Schedule only provides percentage ratings based on "average impairment in earning capacity."   Erectile dysfunction is not one of listed diagnoses.  It does not contemplate that a percentage rating is assignable for erectile dysfunction in and of itself.    

The Board notes in this regard that the Veteran is being paid special monthly compensation at an amount set by law specifically for loss of use of a creative organ based on his having erectile dysfunction.  This represents a separate benefit outside of the established percentage ratings as identified in the Rating Schedule.    

The Board also has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991.  However, as explained, the Board finds no basis for the assignment of a percentage rating or another amount of compensation for the service-connected erectile dysfunction.  

The Board acknowledges that the RO also may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).    

In this case, an extrashedular rating based on impairment of "average earning capacity" in accordance with the provisions of 38 C.F.R. § 3.321(b)(1) (2013) would not be assignable.  


ORDER

A compensable rating for the service-connected erectile dysfunction is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


